DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 12/15/2020 is acknowledged.  The traversal is on the grounds that Group I is a process, not a product and the reasons for restriction do not apply.  This is not found persuasive because the restriction is between a process, Group I, and a product, Group II. The restriction is on the basis that the process as claimed in Group I can make a materially different product than the products claimed in Group II. In this case, the process of Group I can make a laminate heat-dissipating substrate other than light-emitting diodes or electronic devices. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 12/6/2017. It is noted, however, that applicant has not filed a certified copy of the TW106142809 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-8, 10, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the sintered ceramic layer" in line 10 and “the step of before forming the not-yet-sintered ceramic layer on the surface of the metal base layer, boring” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. Claim 2 recites a “not-yet-sintered ceramic layer” then a boring step, then “the sintered ceramic layer” but there is no antecedent basis for “the sintered ceramic layer”.  There is no antecedent basis for a boring step either. 
Further regarding claim 2, the claim recites, “once the sintering process is completed, boring the metal-walled through holes filled with the not-yet-sintered ceramic layer to form a plurality of through holes whose hole walls are formed by the sintered ceramic layer.” The order of the sintering and boring processes is unclear. Claim 1 recites the order as the not-yet-sintered ceramic layer is formed on the metal base first, then metal lines are formed on the not-yet-sintered ceramic layer, and finally sintering is performed. Claim 2 indicates that the holes are filled with the not-yet-sintered ceramic in the layer forming step, then, after sintering occurs, holes are re-bored through not-yet-sintered ceramic. Finally, after the boring step, the holes contain sintered ceramic. It is unclear how the ceramic in the holes is “not-yet-sintered ceramic” at the boring step if the sintering process is recited to occur before the boring step. It is further unclear when the sintering step occurs because, prior to boring, the holes were filled with not-yet-sintered ceramic, yet after boring, the holes are filled with sintered ceramic without any additional sintering step being recited. This will be interpreted to mean that sintering occurs 
Claim 7 recites the limitation "the step of forming a semi-solid ceramic slurry" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no previously recited step of forming a semi-solid ceramic slurry in claim 3 or 1. 
Claim 8 recites the limitation "the step of forming a semi-solid ceramic slurry" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no previously recited step of forming a semi-solid ceramic slurry in claim 4, 2, or 1. 
Claim 11 recites the limitation "the metal lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “forming a metal line” referring to a singular metal line whereas “the metal lines” in claim 11 are plural. To correct, amend claim 11 to recite “the metal line is 
Claim 12 recites the limitation "the metal lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “forming a metal line” referring to a singular metal line whereas “the metal lines” in claim 12 are plural. To correct, amend claim 12 to recite “the metal line is 
Claims 4, 6, 10, and 14 are rejected as being depended from a rejected claim (claim 2) and failing to cure the deficiencies thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 103117335, see provided English translation) modified by Wang (US 2007/0057364).
Regarding claim 1, Deng meets the claimed, a method for making a metal-ceramic laminate heat-dissipating substrate (Deng [0052] teaches a manufacturing method for a metal-ceramic substrate) comprising the steps of: providing a metal base layer;(Deng [0053] teaches providing a metal base layer) forming a not-yet-sintered ceramic layer on a surface of the metal base layer; (Deng [0055] teaches coating a ceramic material on the surface of the metal substrate) and forming a metal line on a surface of the not-yet-sintered ceramic layer, (Deng [0057] teaches forming a circuit on the ceramic layer.)
and then performing a sintering process.
Analogous in the field of ceramic composites, Wang meets the claimed, and then performing a sintering process (Wang [0058] describes a sintering or firing process is performed after forming a ceramic layer and printing circuitry on the ceramic layer.)
It would have been obvious to person of ordinary skill in the art before the filing date to combine the ceramic making method of Deng with the sintering step of Wang in order to co-fire multiple layers of the laminate material, see Wang [0058].
Regarding claim 3, Deng meets the claimed,  the method of claim 1, wherein the not-yet-sintered ceramic layer is formed on the surface of the metal base layer by coating the surface of the metal base layer (Deng [0055] teaches coating a ceramic material on the surface of the metal substrate.)
Deng does not meet the claimed, with a ceramic slurry.
Analogous in the field of ceramic composites, Wang meets the claimed, with a ceramic slurry (Wang [0057] teaches the ceramic layer comes from a ceramic slurry or slip.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the ceramic coating of Deng with the ceramic slurry of Wang in order to obtain a desired thickness of the ceramic layer, see Wang [0057]. 
Regarding claim 5, modified Deng does not meet the claimed, the method of claim 3, wherein the ceramic slurry has a viscosity ranging from 500 cps to 5000 cps.
Wang teaches a ceramic slurry, but does not explicitly meet the claimed, the method of claim 3, wherein the ceramic slurry has a viscosity ranging from 500 cps to 5000 cps. However, Wang [0057] teaches that the ceramic content and viscosity of the slurry can be adjusted in order to adjust the thickness of the ceramic layer.

Regarding claim 7, Deng does not meet the claimed, the method of claim 3, further comprising the step of forming a semi-solid ceramic slurry film by pre-baking, in order for the semi-solid ceramic slurry film to serve as the not-yet-sintered ceramic layer.
Wang meets the claimed, The method of claim 3, further comprising the step of forming a semi-solid ceramic slurry film by pre-baking, in order for the semi-solid ceramic slurry film to serve as the not-yet-sintered ceramic layer (Wang [0057] teaches a ceramic/solvent slurry is heated (pre-baked) in order to evaporate the solvent which would make the ceramic semi-solid because the solvent is evaporated and ceramic filler remains.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the ceramic making method of Deng with the pre-baking of Wang in order to modify the solids content, and thus the viscosity of the slurry, see Wang [0057].
Regarding claim 9, Deng does not meet the claimed, the method of claim 7, wherein the semi-solid ceramic slurry film has a viscosity ranging from 5000 cps to 25000 cps.
Analogous in the field of ceramic composites, Wang does not explicitly meet the claimed, the method of claim 7, wherein the semi-solid ceramic slurry film has a viscosity ranging from 5000 cps to 25000 cps, however, Wang [0057] teaches that the ceramic content and viscosity of the slurry can be adjusted in order to adjust the thickness of the ceramic layer.

Regarding claim 11, Deng teaches that circuits (metal lines) are formed on the ceramic layer, but does not meet the claimed, the method of claim 1, wherein the metal lines are formed by ink-jet printing, screen printing, planographic printing, laser metal deposition-based 3D printing or electron beam-based 3D printing.
Wang meets the claimed, the method of claim 1, wherein the metal lines are formed by ink-jet printing, screen printing, planographic printing, laser metal deposition-based 3D printing or electron beam-based 3D printing (Wang [0058] teaches circuits (metal lines) can be formed via screen printing.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See §MPEP 2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the circuits of Deng with the screen printing of Wang because screen printing is a known method of depositing circuitry onto ceramic material, see Wang [0058].
Regarding claim 13, Deng meets the claimed, the method of claim 1, wherein the metal base layer is any one or a combination of at least two selected from a group consisting of aluminum, an aluminum alloy and a copper alloy (Deng [0059] teaches the metal substrate is aluminum.)
Claims 2, 4, 6, 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Deng as applied to claim 1 above, and further in view of Hirotsuru (US 6,447,894).
Regarding claim 2, modified Deng meets the claimed, the method of claim 1, further comprising the step of before forming the not-yet-sintered ceramic layer on the surface of the metal base layer, boring the metal base layer to form a plurality of metal-walled through holes; (Deng [0053] teaches that the metal substrate is provided with at least one perforation) filling the metal-walled through holes with the not-yet-sintered ceramic layer when the not-yet-sintered ceramic layer is formed on the surface of the metal base layer; (Deng [0059] teaches the ceramic coating completely covers the metal substrate when coated and would therefore also fill the perforations)
Deng teaches the preformed holes in the metal substrate, but does not meet the claimed, once the sintering process is completed, boring the metal-walled through holes filled with the not-yet-sintered ceramic layer to form a plurality of through holes whose hole walls are formed by the sintered ceramic layer.
Analogous in the field of ceramic composites, Hirotsuru meets the claimed, once the sintering process is completed, boring the metal-walled through holes filled with the not-yet-sintered ceramic layer to form a plurality of through holes whose hole walls are formed by the sintered ceramic layer (Hirotsuru col. 12 lines 23 – col. 13 lines 23 teach a similar process of applying ceramic material to a metal plate and sintered. Col. 11 lines 28-47 teach a particular embodiment of that process where holes are provided in the preform and after performing the aforementioned process, holes were drilled again, see col. 11 lines 45-47.)

Regarding claim 4, Deng meets the claimed, the method of claim 2, wherein the not-yet-sintered ceramic layer is formed on the surface of the metal base layer by coating the surface of the metal base layer (Deng [0055] teaches coating a ceramic material on the surface of the metal substrate.)
Deng does not meet the claimed, with a ceramic slurry.
Wang meets the claimed, with a ceramic slurry (Wang [0057] teaches the ceramic layer comes from a ceramic slurry or slip.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the ceramic coating of Deng with the ceramic slurry of Wang in order to obtain a desired thickness of the ceramic layer, see Wang [0057]. 
Regarding claim 6, Deng does not meet the claimed, the method of claim 4, wherein the ceramic slurry has a viscosity ranging from 500 cps to 5000 cps.
Wang teaches a ceramic slurry, but does not explicitly meet the claimed, the method of claim 4, wherein the ceramic slurry has a viscosity ranging from 500 cps to 5000 cps. However, Wang [0057] teaches that the ceramic content and viscosity of the slurry can be adjusted in order to adjust the thickness of the ceramic layer.
Wang discloses that the viscosity is a result-effective variable affecting the thickness of the applied ceramic layer. It would have been obvious to a person of ordinary skill in the art to 
Regarding claim 8, Deng does not meet the claimed, the method of claim 4, further comprising the step of forming a semi-solid ceramic slurry film by pre-baking, in order for the semi-solid ceramic slurry film to serve as the not-yet-sintered ceramic layer.
Wang meets the claimed, The method of claim 4, further comprising the step of forming a semi-solid ceramic slurry film by pre-baking, in order for the semi-solid ceramic slurry film to serve as the not-yet-sintered ceramic layer (Wang [0057] teaches a ceramic/solvent slurry is heated (pre-baked) in order to evaporate the solvent which would make the ceramic semi-solid because the solvent is evaporated and ceramic filler remains.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the ceramic making method of Deng with the pre-baking of Wang in order to modify the solids content, and thus the viscosity of the slurry, see Wang [0057].
Regarding claim 10,  Deng does not meet the claimed, the method of claim 8, wherein the semi-solid ceramic slurry film has a viscosity ranging from 5000 cps to 25000 cps.
Analogous in the field of ceramic composites, Wang does not explicitly meet the claimed, the method of claim 8, wherein the semi-solid ceramic slurry film has a viscosity ranging from 5000 cps to 25000 cps, however, Wang [0057] teaches that the ceramic content and viscosity of the slurry can be adjusted in order to adjust the thickness of the ceramic layer.
Wang discloses that the viscosity is a result-effective variable affecting the thickness of the applied ceramic layer. It would have been obvious to a person of ordinary skill in the art to 
Regarding claim 12, Deng teaches that circuits (metal lines) are formed on the ceramic layer, but does not meet the claimed, the method of claim 2, wherein the metal lines are formed by ink-jet printing, screen printing, planographic printing, laser metal deposition-based 3D printing or electron beam-based 3D printing.
Wang meets the claimed, the method of claim 2, wherein the metal lines are formed by ink-jet printing, screen printing, planographic printing, laser metal deposition-based 3D printing or electron beam-based 3D printing (Wang [0058] teaches circuits (metal lines) can be formed via screen printing.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See §MPEP 2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the circuits of Deng with the screen printing of Wang because screen printing is a known method of depositing circuitry onto ceramic material, see Wang [0058].
Regarding claim 14, Deng meets the claimed, the method of claim 2, wherein the metal base layer is any one or a combination of at least two selected from a group consisting of aluminum, an aluminum alloy and a copper alloy (Deng [0059] teaches the metal substrate is aluminum.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL M. ROBINSON/Examiner, Art Unit 1744